 CERA INTERNATIONAL CORPORATIONCera International Corporation and Shopmen's LocalUnion No. 508, International Association ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO. Case 7-CA-18319June 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn February 5, 1982, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order,2as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Cera International Corporation, Plymouth Town-ship, Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Robert L. Whitney immediate and fullreinstatement to his former job as welder or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed, andmake him whole for any loss of pay he may havesuffered due to the discrimination practiced againsthim by payment to him of net backpay in accord-ance with the provisions described in the section ofthis Decision entitled 'The Remedy."'2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his fmdings.I Respondent's request for oral argument is hereby denied as, in ouropinion, the record in this case, including the exceptions and brief, ade-quately presents the issues.262 NLRB No. 71"(c) Expunge from its files any reference to thedischarge of Robert L. Whitney on September 23,1980, and notify him in writing that this has beendone and that evidence of this unlawful dischargewill not be used as a basis for future personnel ac-tions against him."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT warn employees to cease en-gaging in activities in support of or threatenemployees with retaliation or "drastic" actionagainst them if they refuse to cease engagingin activities in support of Shopmen's LocalUnion No. 508, International Association ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO, or any other labor organiza-tion.WE WILL NOT discharge or otherwise un-lawfully discriminate against any employee be-cause of his activities in support of, his mem-bership in, or his sympathy for the above-named labor organization, or any other labororganization.WE WILL offer Robert L. Whitney immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights or privileges pre-viously enjoyed, and WE WILL make himwhole, with interest, for any loss of pay hemay have suffered by reason of our unlawfuldiscrimination against him.WE WILL expunge from our files any refer-ence to the discharge of Robert L. Whitney onSeptember 23, 1980, and WE WILL notify himin writing that this has been done and that evi-dence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.CERA INTERNATIONAL CORPORATIONDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thismatter was heard in Detroit, Michigan, on September 8,1981, pursuant to a complaint, amended at the hearing,and a notice of hearing issued on November 6, 1980, by612 CERA INTERNATIONAL CORPORATIONthe Regional Director for Region 7 of the NationalLabor Relations Board. The amended complaint, allegingviolations of Section 8(aX1) and (3) of the NationalLabor Relations Act, herein called the Act, is basedupon a charge of unfair labor practices filed on Septem-ber 29, 1980, by Shopmen's Local Union No. 508, Inter-national Association of Bridge, Structural and Ornamen-tal Iron Workers, AFL-CIO, herein called the Union,and thereafter served October 1, 1980, on Cera Interna-tional Corporation, herein called Respondent. Respond-ent, by its amended answer, admitted, inter alia, theBoard's jurisdiction and both the supervisory and agencystatus of certain alleged employees, but denied commis-sion of unfair labor practices.At the hearing, the parties were accorded full opportu-nity to introduce relevant evidence, examine and cross-examine witnesses, argue on the record, and file post-hearing briefs. The General Counsel argued on therecord after the conclusion of the testimony and Re-spondent filed a timely brief. Based upon the entirerecord in this case, including the argument and brief, andupon my observation of the demeanor of the witnesses asthey testified, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation engaged in themanufacture and sale of central coolant filtration sys-tems, parts, and related products, maintains its office andplace of business at Eckles Road, Plymouth Township,State of Michigan. During the calendar year ending De-cember 31, 1979, a representative period of its businessoperations, Respondent, in the course and conduct there-of, manufactured, sold, and distributed at its Eckles Roadplant, products valued at in excess of $50,000 whichwere shipped from said plant directly to points locatedoutside the State of Michigan. Respondent admits, and Ifind, that at all material times, it has been and is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE UNION IS A LABOR ORGANIZATIONThe complaint alleges and Respondent admitted at thehearing that Shopmen's Local Union No. 508, Interna-tional Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, the Union herein, is a labororganization within the meaning of Section 2(5) of theAct. I so find.III. THE ALLEGED UNFAIR LABOR PRACTICESRobert L. Whitney, the alleged discriminatee herein,hired by Respondent on September 11, 1979, and dis-charged December 3, 1980, was employed as a welder.Respondent employs about 30 production and mainte-nance employees at its Eckles Road plant.Sometime in July 1980, Whitney begun urging hisfellow employees to introduce a union into the shop be-cause of alleged low wages and poor benefits. He spoketo them principally during nonwork time, or lunch andat breaks. He estimates that he spoke to a large majorityof the 25 to 30 production employees. On one occasion,while he was at his workplace, Respondent's supervisor,Marty Williams, approached him to inspect a piece of hiswork. Whitney asked Williams what he thought of aunion coming into the shop. Williams answered that itmade no difference to him one way or the other becauseWilliams was leaving the shop floor and would thereaf-ter soon be working in the office.In support of his desire to bring a union into the shop,Whitney contacted his old union, Local 508, and spokewith Business Manager Vernon Harris. When Whitneytold Harris of the alleged poor working conditions, in-cluding the failure to get raises and the need for repre-sentation, they then sought to set up an appointment forHarris to come out to the plant and visit with the em-ployees. Although Whitney told his coemployees of hisvisit to Business Manager Harris and the results of thoseconversations, Whitney nevertheless went on vacation inthe last week of 4uguist when Harris and three otherunion agents actually visited the plant.While Whitney was speaking to his coemployees aboutthe wisdom of getting a union into the shop and tellingthem of arrangements for the Union to come out andvisit them, he mentioned this to coemployee GaryLitton. About this time, sometime in August 1980, Re-spondent's plant manager and superintendent, Gerald F.Duff, spoke to Litton at Litton's workplace. Duff toldLitton that another (unnamed) employee told Duff thatLitton was influencing the people to join the Union andDuff told Litton that if Litton continued to do it, Littonwould be "in trouble." Duff told Litton that the Compa-ny was not making any money yet, was a new company,and that a union was not good for the company.The General Counsel alleges, in his amended com-plaint, that by this conduct, plant manager Duff unlaw-fully threatened an employee that he should not talkabout the Union. Notwithstanding that Duff, in generalterms, denied Litton's testimony, I credit Litton. Littonwas employed by Respondent at the time of his testimo-ny and I believe that this is a case where special defer-ence ought to be owed on the basis of that fact. SeeGeorgia Rug Mill Ca, 131 NLRB 1304, 1305, fn. 1(1961). Furthermore, I was impressed by Litton's partic-ular recollection of the events of the conversation and Iwas not impressed by Duff's generalized denial, in surre-buttal, that the conversation did not take place. I there-fore conclude that Duff, in or about August 1980, unlaw-fully warned employee Gary Litton to refrain from en-gaging in union activities with coemployees in violationof Section 8(aXl) of the Act.Thereafter, as above noted, in late August 1980, whileWhitney was away on vacation (which vacation endedon or about the first day of September 1980), VernonHarris, union business manager, and three other unionagents, came out to Respondent's plant sometime be-tween 10 a.m. and noon and, without receiving Respond-ent's permission, entered into Respondent's plant, anddistributed union membership cards, on working time, toemployees at their workplaces. While they were passingout the cards, Duff approached them, asked what werethey doing there, and threatened to have them "locked613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDup" if they did not get off private property. After tellingDuff that it was none of his business what they weredoing with the employees, they left at his request and heagain threatened to have them "locked up" if they everreturned. After the union distributed the cards, morethan a dozen of the blank union cards were either givento Duff or left on his desk, by employees, all of the cardsbeing unsigned.One day after the distribution of the cards, Duff toldemployee Gary Litton that: (a) the Union was not goodfor the Company which was a new company because theCompany did not have the money to afford a union and(b) that a Union would break the Company. Thereafter,before September 23, 1980 (the day Whitney was admit-tedly discharged), Gary Litton was in Duff's office on ajob-related matter. Duff told him at that time, that he,Duff, did not ". ..believe you're the one who instigatedthe union to come in. When we ffint] out who was theinstigator, the company would do something drastic."Duff told Litton that the Company was too new to havea union and the union would break the Company. To theextent that Duff denied Litton's testimony, I do notcredit Duff's denial. I credit Litton. As above noted, Iwas impressed not only by Litton's particularization ofthe events, their timing, and the place in which they oc-curred, but by Litton testifying directly in the face of hiscurrent employer concerning the employer's hostility tothe Union and conduct amounting to the employer's hos-tility to the Union and conduct amounting to unfair laborpractices. Litton has no known stake in this litigation.When Whitney returned from vacation, he signed aunion card on September 2, 1980. He then telephonedHarris to see how many cards were signed and Harristold him that there were only four. Harris told him tosee if he could get more cards signed. Whitney wentback to the employees, telling them of a lack of payraises and asked them to sign enough cards to petitionthe National Labor Relations Board, apparently for anelection. This was in the first week of September 1980.Shortly after this, in or about mid-September 1980,Whitney was in Duff's office (about I week before hewas discharged) and told him of his need for money be-cause his daughter was in college and his son was takingexpensive music lessons. He asked Duff when they mightexpect a raise and Duff said that since Respondent wasfirst breaking even and showing no profit, no raisescould be expected at that time. Whitney then told Duffthat most comparable union shops in the area weremaking about $2 an hour more than Respondent's em-ployees and .that Respondent's pay scale was low. WhenDuff told Whitney that he was against unions, Whitneysaid that unions support the men, that the men dependedon them to work out problems without the men beingfired and that a union gets the employees benefits andsometimes pay raises. Duff responded by saying that inthe old days, without unions, there were no problemsthat they have now and that unions were troublemakers.This Whitney testimony, undenied by Duff, is credited.The Events of September 23, 1980Within about 10 minutes of quitting time (5.30 p.m.) onSeptember 23, 1980, a Tuesday,' Duff approached Whit-ney with three checks, all of which were paychecks. Hetold Whitney that he "hated to do this," but that hewould have to "let you go." Duff added: "I think youknow the reason why." Duff admitted so much of Whit-ney's testimony.Whitney further testified that he then picked up histools, placed them in his toolbox, and went into the com-pany office to seek an explanation as to why he wasfired. He spoke there to Supervisor Marty Williams andtold him that he had just been fired. When Williams saidthat he had just heard about it a few minutes before,Whitney asked whether it was because Whitney hadbeen sick for 2 days. Marty Williams answered that hedid not know if it were due to the sickness. Whitneythen asked whether it was because he was trying tobring a union into the shop. Marty Williams answered:"That's the only reason I can think of. Go speak toDuff." Marty Williams did not testify on Respondent'sbehalf and his failure to do so was not the subject of fur-ther explanation. I therefore credit Whitney's undeniedand otherwise unexplained testimony regarding his con-versation with Supervisor Marty Williams and Williams'statement: "That's the only reason I can think of."Duff denies the following Whitney testimony. Follow-ing Supervisor Williams' direction, Whitney then went tosee Duff and asked Duff why he was fired. Duff said"You know" and, when Whitney denied knowledge,Duff allegedly answered that 10 employees had comeinto his office and told him that Whitney had been "in-fluencing" them. Duff allegedly told Whitney: "We can'thave that around here. You are a bad influence on theCompany. I'll give you a good recommendation [for an-other job]. If you want unemployment compensation,you can have it." At that point, according to Whitney,Duff raised his hands and said: "I've said too much now.I can't anymore."Aside from Duff denying Whitney's testimony con-cerning this alleged post-discharge office conversationwith Duff, Duff gave a different version and testifiedthat commencing in or about August of 1980, he couldnot find Whitney when he needed him and often "caughthim" with groups of men, talking to them. AlthoughDuff admitted that Whitney was a good welder withslow but unobjectionable production, he said that Whit-ney daydreamed a lot, and that he often saw him talkingto groups of employees during working hours and onworking time. I find this testimony, if true, to be unper-suasive concerning the cause of discharge.Duff testified that Respondent's wages and holidayswere on a par with union shops in the area and deniedany knowledge of Whitney's union activities. Duff point-ed to the fact that Gary Litton, whom he consideredprominent as a union organizer, was still working for theCompany, still organizing on behalf of the Union. Dufftestified that he really discharged Whitney not becauseI Payday is Friday of each week, and the pay covers a pay period ofthe preceding Monday through Sunday.614 CERA INTERNATIONAL CORPORATIONof his low output, but because of his "bad attitude," par-ticularly his roaming around the plant talking to otheremployees; that he would often tell Whitney that he wasnot on the job and asked him whether he was sick ornot. He said that Whitney, with humility, merelyshrugged his shoulders and give a mild answer. Whitneyallegedly would say that it would never happen again.Duff testified that Respondent's original work forcewas unstable but in the 9-month period preceding thisdischarge, the work force had become stable and not asingle employee was discharged.Whitney, in rebuttal, contradicted Duff and testifiedthat he had never received a warning of any kind con-cerning his job security, his poor work, or poor attitude.I credit him. Gary Litton testified, for instance, that Duffor one of the foremen would sometimes find employeeswaiting to use a machine and think that they were wast-ing time. He would tell them to get to work and notwait at the machine when there was other work to bedone. Litton testified that he had never heard a threat ofdischarge for this conduct. Litton testified, further, thathe was familiar with Whitney's work and never heard acomplaint concerning that work or any suggestions fromDuff that Whitney was not working hard on the job orthat he was wandering around. In any event, he neverheard a threat uttered against Whitney.Lastly, Duff testified that he never knew that Whitneywas an organizer for the Union but rather thought that itwas Litton. Duff testified that he never told Whitney(when Whitney was discharged) that he was dischargedfor union activity and said that he was too experienced amanagement representative to make such a statement.Whereas Duff testified that he cautioned Litton to per-form his union activities on his own time and not onworktime, Litton credibly testified that there had neverbeen any such warning. It is unnecessary to resolve theconflicting Duff-Whitney testimony regarding what Dufftold Whitney in Duff's office during the post-dischargeinterviews of September 23. The other evidence ofrecord (especially Whitney's undenied Williams' conver-sation) leads to a conclusion that a preponderance mili-tates in favor of a finding that the discharge violatedSection 8(a)(1) and (3) of the Act.Discussion and Conclusions1. Whereas Duff denied making any threat to GaryLitton, I have concluded that Litton, a present employ-ee, was to be credited over Duff's denial that such athreat to Litton for engaging in union activity wasindeed made in late August, after the union cards weredistributed by Vernon Harris and his coworkers at theunion.2. I also find significant that Supervisor Marty Wil-liams was not called to deny Whitney's credible testimo-ny concerning the motive for Whitney's discharge("That's the only reason I can think of") made within afew minutes of Duff having discharged Whitney. Suchundenied testimony binds Respondent and directly un-dermines Duff's assertions that Whitney was dischargedfor a poor attitude of some kind including walkingaround the shop in a daydream and not attending to busi-ness. This also supports Litton's testimony that no threator warning concerning Whitney's alleged misconduct onthe shop floor was ever heard or certainly taken serious-ly by Williams who was a supervisor.3. Respondent's answer affirmatively pleads (p. 3) thaton the day of the discharge, Respondent had a "rush jobto be filled" upon which Whitney ". ..was supposed tobe working and superintendent Gerald Duff could notfind him on the job where he was suppose to be." Al-though Duff was on the witness stand in defense and insurrebuttal, he in no way supported such an assertion.There was no proof or even testimony regarding anyrush job in the performance of which Whitney was de-linquent. Such alleged specific Whitney misconduct isnot clearly consistent with Whitney's alleged generalizeddaydreaming. Nor is it consistent with Duffs admissionthat Whitney was a good, if slow, welder. Nor does itsupport the reason Duff advanced for the discharge atthe hearing. Thus, Respondent failed to support a plead-ed defense.4. My overall impression of Duffs denials and explana-tions is that these explanations and denials were half-hearted. In comparison to the detailed and specific testi-mony of Whitney and Litton, Duff gave a rambling ac-count of Whitney's supposed daydreaming over a periodof time which caused Duff to become so exasperatedthat. suddenly, in the middle of the pay period, he dis-charged Whitney peremptorily for longstanding, preex-isting reasons. I conclude, in conformity with Whitney'stestimony as supported by Litton, that Whitney wasnever warned about any alleged poor or slow work ordaydreaming. Thus, even without crediting Whitney inhis post-discharge interview with Duff-which the cir-cumstances reasonably demand-Respondent's unlawfulmotivation is apparent.Under the rule of Wright Line, a Division of WrightLine Inc., 251 NLRB 1083 (1980), the General Counselhas proved a strong prima facie case when the creditedtestimony shows that Whitney was openly engaged inunion activities among many of his coemployees in Re-spondent's plant commencing in late August; that afterthe distribution of union cards in the plant, Respondentmade an unlawful warning to Gary Litton to cease en-gaging in activity; and, moveover, threatened that whenthe source of the organizational effort was discovered,Respondent would do something "drastic." The"source," on this record, was Whitney. The predicted"something drastic" was Whitney being discharged.On the day of his discharge, there is undenied testimo-ny (apart from Duffs alleged admissions to Whitney inthe post-discharge interview) which makes Respondent'smotive overtly unlawful: Supervisor Marty Williams'statement that the discharge, for union activities, was"... the only reason I can think of." Without even re-solving the credibility issue of what Duff allegedly saidto Whitney in Duff's office immediately thereafter, Iwould conclude that the evidence sufficiently proved aprima facie case especially in view of the fact that Whit-ney was peremptorily discharged in the middle of a payperiod and Duff admitted that the quality of Whitney'swork was good and that no employee in that stableworkforce had been discharged for 9 months.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder Wright Line, the General Counsel havingproved a prima facie case, the burden of proof then shiftsto Respondent to prove that the reasons for the dis-charge upon which Respondent relies would have sup-ported Respondent totally apart from the facts adducedby the General Counsel in support of the prima faciecase. I have not found that Whitney engaged in any day-dreaming of loafing as alleged by Respondent. More-over, Respondent's pleaded defense that the precipitatingcause of the discharge, Whitney's alleged delinquent fail-ure to work on a "rush job" was totally unsupported byany proof. I therefore conclude that Respondent hasfailed to support its defenses, if any. I further conclude,on the basis of all the evidence, that Respondent dis-charged Whitney because of his activities on behalf ofand in support of the Union among the coemployeescommencing August 1980. Thus, I find that his dischargeof September 23, 1980, violated Section 8(a)(3) and (1) ofthe Act, as alleged. That Respondent kept Gary Littonin employment notwithstanding it regarded Litton, notWhitney, as the chief union proponent is not dispositive.Not only was Respondent's alleged perception of Littoninconsistent with the record facts, but, even if true,would not be a defense under the facts as found to itsdischarge of Whitney.2CONCI.USIONS OF LAWi. Cera International Corporation is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct, and Local No. 508 is a labor organization withinSection 2(5) of the Act.2. Respondent, by threatening employees in August1980 that it would do something "drastic" if it discov-ered the union instigator and that an employee shouldcease "influencing" employees to join the Union, madeunlawful warnings and threats of unlawful retaliation inviolation of Section 8(a)(1) of the Act.3. By discharging Robert L. Whitney, on or aboutSeptember 23, 1980, because of his membership in andactivities in support of the Union herein, Respondent, bydiscrimination, discouraged membership therein, andthereby violated Section 8(a)(3) and (1) of the Act.4. The unfair labor practices of Respondent have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.THIE REMEDYIn order to effectuate the policies of the Act, it will berecommended that Respondent cease and desist from theabove unfair labor practices and that it be ordered tooffer full and immediate reinstatment to Robert L. Whit-ney to his old or substantially equivalent employment,and to make him whole for any loss of earnings he mayhave suffered by reason of his being unlawfully dis-charged on September 23, 1980, by payment to him ofnet backpay computed in accordance with F: W. Wool-' Litton credibly testified that Duff told him that he (Duff) did not be-lieve it was Litton who instigated to get the Union in.worth, Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).3Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I issue thefollowing recommended:ORDER4The Respondent, Cera International Corporation,Plymouth Township, Michigan, its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Warning employees to cease, and threatening em-ployees with retaliation if they refuse to cease, engagingin activities supporting Shopmen's Local Union No. 508,International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, or any other labor or-ganization.(b) Discharging, or otherwise unlawfully discriminat-ing against, any employee. because of his membership in,support of, or sympathy for the above-named Union, orany other labor organization.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Robert L Whitney immediate reinstate-ment to his old job as welder or, if such job no longerexist, to substantially equivalent employment, and makehim whole for any loss of pay he may have suffered bypayment to him of net backpay in accordance with theprovisions described in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its place of business copies of the attachednotice marked "Appendix."5Copies of said notice, onferms provided by the Regional Director for Region 7,after being duly signed by authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National L abor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec, 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."616 CERA INTERNATIONAL CORPORATION 617(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.